The defendant, Dan Casperson, is proprietor and operator of a large hotel, containing more than one hundred rooms, situated in the business district of the city of Seattle. He and certain other defendants were charged with maintaining such hotel as a joint, and he alone appeals from a judgment of conviction.
A large number of witnesses were called by the state and testified as to the general reputation of the hotel as being a place where intoxicating liquors were sold. There was direct and positive testimony on the part of two of the state's witnesses covering the question of the defendant Dan Casperson's participation in, and knowledge of, the handling of liquor in the hotel.
"The purpose of the admission in cases of this character of evidence of reputation is to establish the *Page 133 
knowledge of the person being prosecuted of the character of the business being conducted." State v. Radoff, 140 Wn. 202,248 P. 405.
See, also, State v. Espeland, 141 Wn. 364, 251 P. 562.
Again we announce the rule that reputation evidence is not admissible in cases of this character, where there is direct and positive testimony showing knowledge on the part of the owner or proprietor.
Judgment reversed.
PARKER, TOLMAN, and MITCHELL, JJ., concur.